Challenges to collective agreements in the EU (debate)
The next item is the report by Jan Andersson, on behalf of the Committee on Employment and Social Affairs, on challenges to collective agreements in the EU.
rapporteur. - (SV) Madam President, I hope the Commission comes soon. They have not arrived yet.
I intend to begin by talking about the report in general terms. In the European Parliament we have, on a number of occasions, discussed what policy to conduct in a globalised society. We should not compete for low paid jobs, we should have good working conditions, we should concentrate on human capital, people and investments and other things in order to be successful. We have also discussed on many occasions the balance between open borders and a strongly social EU and concluded that this balance is important.
In addition, we have often discussed the issue, and importance, of the equal treatment of people irrespective of gender, ethnic origin or nationality and established that equal treatment and non-discrimination should prevail.
The report deals with the need for us to have open borders. The committee is in favour of open borders with no restrictions or transitional periods, but at the same time we should have a social EU where we do not compete with each other by forcing lower wages, poorer working conditions, and so on.
The report also deals with the principle of equal treatment, that is to say equal treatment and the absence of discrimination against workers, irrespective of nationality. It must not be the case that people from Latvia, Poland, Germany, Sweden or Denmark are treated differently within the same labour market. This is also the basis for the proposals in the report. The most important proposals relate to the Posting of Workers Directive, as three of the judgments concern posted workers. It is extremely important that we do not turn the Posting of Workers Directive into a minimum directive.
It is true that the directive contains ten minimum conditions that are to be met. These conditions must be included, but the basic principle is equal treatment. Therefore, we must be clear. There must be equal treatment, irrespective of nationality. In any one labour market, for example in the labour market in the German state of Lower Saxony, the conditions applying there should cover all workers, irrespective of where they come from. It is an important principle that must become even clearer after the judgments that have been given.
The second important point is that we have different labour market models. All of these models must have equal worth when it comes to implementation. Certain other things in the directive should also be amended. Moreover, we must make it absolutely clear that the right to strike is a basic constitutional right that cannot be made subordinate to freedom of movement. This applies with regard to the new treaty, but also in a different way in primary law.
Thirdly, EC law must not contravene the International Labour Organisation Convention. The Rüffert case relates to an ILO Convention that deals with public procurement. In this case, those working conditions that are applicable at the place where the work is carried out shall apply. This is the reason for the proposals that have been tabled. I will listen to the debate and would at the same time like to take the opportunity to thank everyone involved, for example the shadow rapporteur, for the constructive cooperation we have had.
(Applause)
Madam President, ladies and gentlemen, allow me to begin with an apology for the short delay. Unfortunately, I was unable to foresee in time how busy the roads were going to be.
Ladies and gentlemen, the judgments handed down recently by the Court of Justice in the case of Viking, Laval and Rüffert has ignited a broad debate at EU level concerning the protection of workers' rights in relation to increased levels of globalisation and labour mobility. In order for the European labour market to function properly, we must establish good rules. The Posting of Workers Directive is a key instrument in achieving this aim. I would remind you that the aim of the directive is to find a balance between, on the one hand, an appropriate level of protection for workers temporarily posted to another Member State and, on the other hand, the free movement of services within the internal market.
The Commission is determined to ensure that the basic freedoms under the Treaty do not conflict with the protection of fundamental rights. The Commission has expressed the wish to begin an open debate with all of the affected parties so that we may analyse together the consequences of the judgments from the Court of Justice. It is enormously important to have such a debate, as it would clarify the legal position and finally enable the Member States to introduce adequate legal arrangements. The Commission organised on 9 October 2008 a forum on this theme, in which all of the interested parties participated. This forum should become the starting point for the debate which is so badly needed.
The Commission agrees that the increased mobility of workers in Europe has brought with it new challenges, since it involves the functioning of the labour markets and the regulation of employment conditions. The Commission believes that the social partners are best placed to rise to the challenge and to propose possible improvements. Therefore, the Commission has invited the European social partners to examine the consequences of increased mobility in Europe and the judgments of the European Court of Justice. I am delighted that the European social partners have taken up the challenge. The Commission will support their work as required.
The Commission would like to report that the Member States most affected by the judgment of the Court of Justice are at this very moment working on legal arrangements that will ensure harmonisation with the judicature of the Court of Justice. The Commission cannot agree to the proposal for the Posting of Workers Directive also to include a reference to free movement. Such an extension would necessarily lead to misunderstandings concerning the operability of the directive, since it would gloss over the difference between two distinct categories of worker, in other words posted workers and migrant workers. I would emphasise that there is obviously a difference between posted workers and migrant workers.
The Commission agrees with Parliament concerning the need to improve the operation and implementation of the posted workers directive. In this context may I remind you that in April 2008 the Commission accepted the recommendation for greater administrative cooperation called for by the Member States in order to put right the current shortcomings. The Commission also supports greater cooperation through its plan to establish in the future a committee of experts from the Member States. The Commission believes that within the framework of the proposed Treaty of Lisbon there will be a very significant strengthening of social rights through changes such as the new social clauses, thanks to which all other policies of the European Union must take account of social questions and also in view of the implementation of a legally binding reference to the Charter of Fundamental Rights.
Madam President, the report we are today debating has turned the current Posting of Workers Directive into a challenge for collective agreements. I can appreciate that the rulings by the European Court of Justice may not have been welcomed by some of the Member States. Nonetheless, they do ensure a balance between all the objectives of the directive, namely between the freedom to provide services, respect for workers' rights and preservation of the principles of fair competition. I should like to emphasise that maintaining that balance is a sine qua non for us.
The main problem regarding proper implementation of this directive is its incorrect interpretation by the Member States. Accordingly, we should focus on the interpretation rather than on the provisions of the directive itself. First and foremost, therefore, a thorough analysis at Member-State level is needed. That will make it possible to identify the difficulties arising out of the rulings and possible challenges before us. Consequently, I believe that at this stage we should refrain from calling for changes to the directive. It is important to bear in mind that the posting of workers is inextricably linked to the freedom to provide services. The latter is one of the fundamental principles of the common European market. In no circumstances should it be perceived a restriction on collective agreements.
draftsman of the opinion of the Committee on Legal Affairs. - (PL) Regardless of the convictions involved, I feel it is unacceptable to criticise rulings by the European Court of Justice. The latter is an independent and impartial institution, vital to the operation of the European Union. We may not agree with the law and we are of course able to change it, but I find it hard to accept criticism of the Court. The latter always rules on the basis of the legislation in force.
I would like to highlight two important points in relation to the issues we are today debating. Firstly, the Court's rulings do not have any impact on the freedom to enter into collective agreements. Secondly, pursuant to the Court's explanations, Member States may not introduce minimum standards in areas other than those mentioned in Directive 96/71/EC on the posting of workers. The Court clearly recognises the right to take collective action as a fundamental right that forms part of the general principles of Community legislation. At the same time, together with other freedoms of the internal market, the principle of free movement of services constitutes an equally important basis for European integration.
As to the implications of this report, the rapporteur is calling for a review of the Directive on the posting of workers, claiming that the Court's interpretation runs counter to the legislator's intentions. I disagree entirely with that view.
Madam President, every year, within the territory of the European Union, there are around one million people working whilst posted to a country other than the one where the head office of the company employing them is located.
During recent years there have only been a few instances of problems with interpretation of the provisions of the directive and of EU legislation regulating this area. The European Court of Justice considered these few cases. Broadly speaking, it found that the problem does not stem from the content of the directive, but rather from the failure of individual Member States to implement the directive correctly. This indicates that EU legislation created to regulate posting of workers is sound and well drafted. The only potential problem relates to its implementation in individual Member States.
Obviously, this does not mean that the legislation is as good as it could possibly be. It should be noted, however, firstly, that the present directive does protect the fundamental rights of workers by providing minimum guarantees regarding remuneration and health and safety at work. Secondly, the directive does not make it impossible to enter into more favourable arrangements than the minimum conditions of work through collective agreements. I wish to highlight that fact. At the same time, the directive achieves an excellent balance between the freedom to provide services and protection of the rights of workers posted to another country to provide services. That is why, in the report by Mr Andersson, we agreed to ask the Commission to take another look at the directive. We remain absolutely opposed to the view that this is a bad directive, and that there is an urgent need to implement radical changes in European legislation on this area.
on behalf of the PSE Group. - Madam President, I congratulate Mr Andersson on an excellent report. I would like to start with a partial quote from paragraph 12 in the report. It says 'believes that the intention of the legislator in the Posting of Workers Directive and Services Directive is incompatible with the interpretations given by the Court'. I agree with that. I was a legislator on both of those directives and never expected that they - when looked at alongside the Treaty - would lead the Court to the conclusion that the economic freedoms take precedence over fundamental rights for workers.
When this sort of thing happens the legislator should act to restore legal certainty. We are a co-legislator and this resolution makes it very clear what we think needs to be done. But, Commissioner, we cannot discharge our duty as legislator until you exercise your right of initiative. I co-chair and co-convene the trade union intergroup in this place. This includes all of the main political groups and brings me into contact with many trade unionists - not only in Brussels and Strasbourg, but out in the regions - and I can tell you that there is widespread and spreading anxiety because of the imbalance thrown up by these judgments. Commissioner, this is very serious in the approach to next year's European elections. If trade unionists out there decide that Europe is part of the problem, instead of part of the solution, that could be very damaging for all sections of this House and for the democratic process itself.
I am glad to hear you say that you think the Posting of Workers Directive needs improvement, because one of the things we want is a revision of that directive to at least make it clear how collective agreements can be used to put minimum terms and conditions in place and to say how collective action can be used to protect those rights.
So, Commissioner, please listen to this directly elected institution. We do have our ears to the ground. Use your right of initiative and show that you see the need to act.
on behalf of the ALDE Group. - (IT) Madam President, ladies and gentlemen, I too would like to thank Mr Andersson for this initiative and the input of all the groups and rapporteurs to the final text adopted by the committee. I believe that the position taken by the European Parliament is genuinely important. Let me be clear, Parliament does not question or criticise the Court's judgments per se; they are always legitimate, but it seeks to respond to the questions of interpretation of the Posting of Workers Directive posed in part by these judgments.
It is wrong to suppose that this response hides misgivings about certain fundamental freedoms such as the freedom to provide cross-border services; we intend to safeguard this freedom in full, just as we intend to safeguard the principle of healthy and transparent competition. What is not acceptable is the kind of competition that bases itself on the advantage gained through 'dumping', competition drunk on the illusion that it is acceptable to infringe certain fundamental principles such as the free movement of enterprise, and non-discrimination. No matter how much one quibbles over interpretation, this principle is based on a single truth: there should be no difference in treatment between workers, in terms of the country in which the services are provided, whether they are posted or mobile workers, and whatever their nationality. The same rules, including the right to strike, should apply in respect of companies in the country of operation and those using posting arrangements.
We believe that any other model of Europe would be rejected and looked on with suspicion. Free movement also applies to principles, and any derogation from this course would first and foremost damage Europe, never mind the interpretation of a particular directive.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, equal treatment is a fundamental principle of the European Union. Member States must be able to guarantee that this equal treatment is really being implemented on the ground. The European Court of Justice (ECJ) has put us in a very difficult position here. I cannot hide the fact - which of course is well known - that, in at least one case, the Commission provided a leg up. The right to strike and the right to negotiate collective agreements cannot simply be called into question. That is where we have to react. The Court decision has evoked such a negative image of Europe that many people are now turning away from it: we cannot just stand by and let this happen.
Anyone wishing to promote greater mobility in Europe must ensure that there is equal treatment on the ground. The ECJ has really done us a disservice on this, and in the process has harmed social Europe.
We as legislators must take action in the face of this mess, as the ECJ has also uncovered a weakness in the Posting of Workers Directive: it has shown that a problem arises when workers are service providers. Workers must be treated as workers again, and that is why we need a revision of the Directive.
The principle of 'equal pay for equal work in the same place' must be guaranteed. It has emerged that, according to the ECJ's interpretation, the Posting of Workers Directive no longer guarantees this. We need this revision in order to restore Europe's credibility, as we cannot conduct an election campaign without this project. Otherwise, the problem will arise that the freedom offered by the internal market and the principle of equal treatment on the ground run into difficulties.
As Mr Cocilovo said, it is unacceptable for competition to be based not on quality but on social dumping. We need to act. I would make a renewed plea to this Chamber to adopt the Andersson report in its present form. This is most imperative, as the report offers a highly specific strategy for action on the revision of the Posting of Workers Directive, too. The principle of equal treatment is a principle of social Europe. Restoring this social Europe is the reason we have been elected to this House, and this is why we must adopt the report.
on behalf of the UEN Group. - (PL) Madam President, I have noted with regret that all too often economic rights are given priority over fundamental rights and freedoms. This was particularly true of the rulings by the European Court of Justice in the Laval, Viking, and other cases.
It is important to establish the correct order of importance of these rights and to take account of the fact that human beings are more important than money. Rights relating to economic freedoms must not represent an obstacle to individuals' right of association and to collective defence of their rights. In particular, workers have the right to establish associations and to negotiate working conditions collectively. The systems of collective negotiation and the collective agreements on working conditions arising out of the negotiation merit recognition and support. After all, the consent of the responsible social partners ensures social harmony and gives the agreements entered into a chance of success. The ILO's conventions are an example of this approach.
The main challenge currently facing us in the area of collective agreements involves taking account of the fact that migrant workers, posted workers and workers employed in their home country must all be guaranteed the same rights. Congratulations are due to the rapporteur.
on behalf of the GUE/NGL Group. - (GA) Madam President, over the years workers and trade unions have put their trust in the European Union to improve and protect their working conditions.
Workers across Europe have a right to decent work, to equality for all workers. They have a right to organise, agitate and campaign to improve their lot at work. They have a rightful expectation that the law should recognise and vindicate these rights.
The series of European Court of Justice rulings which the Andersson report purports to address represent an audacious attack on these basic rights. These court rulings have given the green light to the wholesale exploitation of workers. The court rulings are a reflection of the legal status quo, a reflection of the fact that, when workers' rights collide with the rules of competition, it is the rule of competition which prevails. The court rulings have given legal legitimacy to what is called the 'race to the bottom'.
I am very disappointed with this report. It deliberately avoids calling for the changes to the EU Treaties that we all know are needed to protect workers. This call for Treaty change was deliberately and cynically removed from the first draft of this report, despite the overwhelming calls from the trade union movement across Europe for a social progress clause to be inserted in the Treaties.
The vulnerability of workers' rights was one of the main reasons for the Irish vote against the Lisbon Treaty, even though EU leaders conveniently prefer to ignore this uncomfortable fact. If any new treaty is to be acceptable to people across Europe, then it must ensure adequate protection for workers.
We parliamentarians now have an opportunity to insist that the Treaties include a binding social progress clause or protocol. If the amendments to this effect do not pass today, then the European Parliament will have taken yet another step away from the people we purport to represent, and in this case I have no doubt that Irish workers will share my disappointment that the European Parliament has let them down.
on behalf of the IND/DEM Group. - (DA) Madam President, the developments we have seen in the labour market in the light of the very far-reaching Rüffert, Laval and Waxholm judgments are in stark contrast to the desire to introduce the flexicurity model as an economic model for Europe, as it seems to be completely forgotten that this very flexicurity model is based on a century-long tradition of the labour market having had the right to negotiate robust and independent agreements. You cannot, then, introduce a model of flexibility in the European labour market and, at the same time, implement legislation or accept judgments that make it difficult for the trade unions to implement and maintain a system based on collective agreements. If flexicurity is introduced and, at the same time, it is accepted that the EU's internal market rules take precedence over wage negotiation and safety of the working environment, the end result will be to have cancelled out the labour struggles of a century. The Andersson report is a bandage on the wound inflicted by the European Court of Justice on the results of one hundred years of labour struggles, and it does not go anywhere near far enough.
(IT) Madam President, ladies and gentlemen, clearly this report is on the right track in considering labour before the economy and social rights before rights to free enterprise. In essence it defends what is a general concept of social principles that are part of the European tradition.
It must be said, however, that this report does not touch on a fundamental issue of the day, and that is the extraordinarily high number of posted or foreign workers that are flooding national markets. Therefore we need to pay attention to the 'dumping' that is in effect occurring in countries such as Italy, where a huge number of people, for example Romanians, have overrun the labour market. This would certainly amount to 'dumping', and has a positive impact on big business but a negative impact on local workers.
(SV) Madam President, I would like to emphasise what is contained in the report and what is not. I would like to thank the rapporteur. He was sympathetic to the different views within the committee, and this means, Mr Špidla, that there is no requirement in report to tear up or redraft the Posting of Workers Directive. To start with, the report contained a lot of condemnation and criticism of the Court, but this has been taken out. This is what we are talking about now.
To emphasise this point I would like to quote in English:
I will quote the English text of paragraph 27: 'Welcomes the Commission's indication that it is now ready to re-examine the impact of the internal market on labour rights and collective bargaining'; and: 'Suggests that this re-examination should not exclude a partial review of the PWD' - meaning 'not exclude'.
(SV) Madam President, this means that there is no need for an amendment. However, a review by the Commission of how this works in practice in the various Member States is welcomed. If this review gives grounds for amendments, these should not be ruled out.
I wanted to say this because the Posting of Workers Directive plays a very important role. One million people have the opportunity to work in different countries. This is also about equal treatment, about equal rights to work in all parts of the European Union, even if someone has a collective agreement from his or her home country. This is what it is all about. As long as people comply with the rules of the Posting of Workers Directive they have the right to work anywhere in the EU. This was also the conclusion arrived at by the Court in the Laval case, for example.
Commissioner, Madam President, the criticism levelled at the Court is no longer included in the committee's proposal and there is no requirement to tear up the Posting of Workers Directive. It is important to remember this as we continue the debate.
(HU) Thank you, Madam President. The problem in today's debate is illustrated by the Latin proverb: 'No wind is favourable to a sailor who does not know what port he is making for'. Unfortunately, neither do we see in today's debate the port where everybody can happily cast anchor. The regulation of the free movement of posted workers was left out of the 2006 compromise Services Directive, but the problem remains, as shown by the reaction to the Court's rulings, and has now hit us over the head. Similarly, the Treaty of Maastricht, the draft Constitutional Treaty and the faltering Treaty of Lisbon cannot be separated from the issues surrounding the free movement of services, that is to say from the recurring debate about which of the two deserves stronger protection: the four fundamental freedoms or social rights, even to the detriment of one another.
True, the EU rules grant a temporary competitive edge to service providers in new Member States. On the other hand, the free circulation of goods and capital has created favourable market conditions for the more developed Member States. I maintain that these are temporary differences, because the quality and conditions of the goods and money markets and the labour and service markets will necessarily grow closer to one another. Therefore our first task is not to rewrite legislation and oppose court rulings but to implement the existing regulations in a consistent and effective manner. Nowadays wars are not waged primarily with weapons, but financial crises like the current one today may wreak as much havoc as a war. I hope that Parliament and all other EU decision-making forums, mindful of our post-WWII desire for lasting peace and cooperation, will strive for an equitable solution to ensure that we are members of a long-lasting, prosperous, mutually supportive and cohesive community. Meanwhile, closed-minded protectionism should be left to fall by the wayside. Thank you, Madam President.
(SV) Madam President, thank you, Mr Andersson, for an important report. Much revolves around the Laval ruling, where the Swedish trade union went too far. The report contains a lot of things that I do not like. It has a particular tone when interpreting the European Court of Justice and in several places there are indications of what Mr Andersson originally wanted, that is to tear up the Posting of Workers Directive. However, this is not stated in the revised report, as Mr Hökmark so rightly points out. Now it is a question of not excluding a partial review of the Directive, which is more in line with the opinion of the Committee on Internal Market and Consumer Protection, for which I was responsible.
The vote will hopefully also establish that the Posting of Workers Directive does not need to be torn up. Please see proposals 14 and 15 from the Group of the Alliance of Liberals and Democrats for Europe.
Mr Andersson, it is wrong to believe that the Swedish model is best preserved by going via Brussels. It is precisely the reverse. If we go via Brussels then we may endanger the Swedish model based on responsible parties and we will get legislation and minimum wages in Sweden. This cannot reasonably be in the interests of the Swedish trade unions.
(LV) Thank you, Madam President and Mr Špidla. Often, what lies behind seeming attempts to safeguard labour standards and to provide equal working conditions is in fact protectionism and a clear restriction on free and fair competition. An individual's pay ought to be dependent on his or her success and productivity at work, and not on what the social partners agree. As a result of this, all the participants in the European Union internal market are currently losing out, since the EU's competitiveness on world markets is waning. We do not need to make amendments to the Posting of Workers Directive in order to apply it to the social welfare systems of a few Member States. The European Union's fundamental duty is to ensure that businesses from the old and the new Member States have equal rights of operation in the internal market in services. If we do not like the decisions of the European Court of Justice, we change the law. I am not sure whether this kind of thing makes the European Union more comprehensible to its citizens.
(DE) Madam President, I should like to start by objecting to the spirit of something we heard a few minutes ago, namely that our labour market was being overrun by foreign workers.
Secondly, I should have liked to see a clearer, more unambiguous report by the Committee on Employment and Social Affairs. Confidence in the social cohesion of the European Union can be achieved only if fundamental social rights are defined as primary European law. We should send the Council, the Commission, the Member States and the European Court of Justice a stronger signal, and not content ourselves with just calling for a balance between fundamental rights and the freedoms of movement of the internal market. This will not effect change. Like liberties, fundamental social rights are human rights, and must not be curtailed as a result of internal market freedoms of movement.
The important points here are that we must defend and improve the European social model and that it is high time we introduced a social progress clause as a binding protocol to the existing EU Treaties. It is time that the Posting of Workers Directive was amended such as to prevent requirements on wages and on minimum standards being limited to minimum requirements.
(SV) Madam President, one of Mr Andersson's foremost conclusions is that the labour market should be safeguarded by amending the European Posting of Workers Directive. As far as Sweden is concerned, the best solution would instead be for it to be clearly laid down in the EU Treaty that matters relating to the labour market should be decided at national level. If we have learnt anything from the Laval ruling it should be that our labour market should not be controlled by meddlesome EU legislation.
The June List advocates Swedish exemption from EU labour law. It would be interesting to hear what Mr Andersson thinks of this suggestion. Is EU legislation always the way forward? The Laval ruling is the result of the EU Social Democrats and right of centre politicians having said 'yes' to amendments to the EU Treaty, thereby giving the EU and European Court of Justice even more power over labour market policy. We will, of course, be voting against Mr Andersson's homage to the Treaty of Lisbon.
Madam President, the PPE-DE Group did not support Jan Andersson's report as originally drafted. However, as the result of good work by our shadow, working with other shadows, to quite considerably rewrite the report, we were comfortable with supporting it in committee. Indeed, our group will also be proposing to support it today in its current form. Having said that, there are certain amendments which we are also keen to see supported. Hopefully, he will give consideration to that on his side.
I will just pick up on one very important point. Stephen Hughes referred to the fact - which I am sure is true - that there is widespread anxiety amongst trade unions regarding possible limitations on the right to strike. I would not argue with that, but I hope he would not argue with me when I say that there is widespread anxiety amongst workers about potential limitations upon the right to work. I have not heard enough - either in this debate or in the committee - about that important right. Of course the right to strike is a fundamental right: that is not in dispute. But the right to work - the freedom to work - is also a very important right, and that is something that, on this side of the House, we would like to see underlined.
Madam President, the internal market is not an end in itself. It is an instrument for the improvement of living and working conditions for everyone, and therefore weaknesses in the Posting of Workers Directive which can be used to facilitate a race to the bottom must be removed as a matter of urgency.
The Socialist Group has managed to construct an overwhelming majority of members in the Committee on Employment and Social Affairs in support of such reforms. The only groups standing aside from this consensus are the far right and the far left and they prefer to play party politics rather than seek to find a political solution to the problems.
We in this Parliament must deliver a clear demand to the Commission and the Member State governments that decent pay and working conditions cannot be sacrificed on the altar of the single market. Europe can only be successfully competitive on the basis of high-quality services and goods, not on the basis of driving down standards of living.
I welcome the Commission's indications today that it is now ready to re-examine the Posting of Workers Directive, that it is in need of reform, but the question, Commissioner, is when? When will you bring forward an initiative to this House clearly outlining what amendments you are proposing to the Posting of Workers Directive?
There is clearly a need to safeguard and to strengthen equal treatment and equal pay for equal work in the same workplace, as already laid down in Article 39(12) of the European Community Treaty. The freedom to provide services or the freedom of establishment, the nationality of the employer, of employees or of posted workers cannot serve as a justification for inequalities concerning working conditions, pay or the exercise of fundamental rights such as the workers' right to take collective action.
(DA) Madam President, the point I want to make is, stop attacking the European Court of Justice and the Posting of Workers Directive. It is the Member States that should make more effort. Following the Laval judgment, we in Denmark are now implementing a change to the law, agreed with both sides of industry. Nine lines of legislative text ensure that trade unions can take industrial action to safeguard working conditions that are the norm in the particular sphere concerned. The Swedes are also apparently looking into how in practice to implement the Posting of Workers Directive. We must not change the directive. We must have better information so that employees are aware of their rights, and employers of their obligations. What is needed is better implementation of the directive in practice.
- (PL) Madam President, in a few months' time we shall once again turn to the citizens of the European Union and ask them to choose their representatives at the European Parliament. Once again, the citizens will not understand why they are being called on to do so, or what purpose this Parliament serves. Once again, therefore, the turnout at the elections will be low.
Today's debate on the Posting of Workers Directive and the ruling by the European Court of Justice demonstrates that one of the purposes the European Parliament serves is to protect the citizens against certain policies advocated by their own governments. These policies can be short-sighted and biased. In this case they are also unduly liberal. Currently, the European Parliament and the European Court of Justice are giving priority to defending labour rights over defending the freedom of entrepreneurship. It is impossible to oppose the principle of equal treatment for workers across the entire Union. We all have to pay the same prices in the shops and we call for equal pay for equal work across the entire Union.
(DE) Madam President, one of the accomplishments of the European Parliament that has attracted the most attention is the amendment of the 'Bolkestein Directive' by replacing the country of origin principle with the principle of freedom to provide services. Employees need fair working conditions, and companies, especially SMEs, need protection from the cut-price competition threatening their survival. Let us take care that the result is assured in the long term.
As this debate has just revealed, the recent judicial rulings in the Viking, Laval and Rüffert cases cast doubt on this. Is it true that the European Court of Justice deems freedom to provide services more important than the protection of workers? Does it consider the right to strike subordinate to the right to freedom of movement? Whilst it is acceptable to question individual judgments, it is equally unacceptable to call into question the independence or legitimacy of the institution.
Obtaining clarification does not require modification of the Posting of Workers Directive but instead consistent implementation in the Member States. This is the necessary balance between safeguarding freedom of movement and protecting workers. The principle of 'equal pay for equal work in the same place' must not be weakened.
Working conditions exceeding the minimum level do not hinder competition, and collective bargaining must on no account be curtailed. We need to say a clear 'no' to any kind of social dumping and a clear 'no' to attempts to create 'letterbox companies' intended to avoid minimum standards for pay and working conditions. Social principles must not be subordinated to economic freedoms.
Only when there is fair play in the European Union can we obtain the urgently needed endorsement by companies and SMEs of the concept of the social market economy.
- (CS) Mr President, ladies and gentlemen, one of the valued characteristics of this parliament is its success in achieving consistent positions. I do not agree with the undermining of the Posting of Workers Directive. On the contrary, what is required is to adhere to it in full. The judgments from the Court of Justice provide a clear direction. The report on collective agreements strikes a blow at these judgments and also at the compromise reached in the debate on the Services Directive in the European Parliament. I cannot support this. Dumping works through illegal employment practices and circumvention of the directive. I would therefore ask, ladies and gentlemen, that you support our amendment proposals, which refer to the current legislation. Entrepreneurs have a right to provide services across borders under the terms and conditions of the current directive and I agree that there is a need to ensure that people, in other words employees, are generally aware of this.
(HU) The bogeyman of the Polish plumber has now been replaced by the menacing shadow of the Latvian construction worker. The re-emerging unseemly debate has caused a great deal of harm to the entire EU. Some people are sounding the alarm bell about social dumping, an unlimited invasion by workers of new Member States. This is factually untrue. Let us be realistic. Let us not threaten voters with such talk. The twelve new Member States have almost no comparative edge. One of these advantages, relatively cheaper labour, will only last only a few years. Fortunately, salaries are rising in our countries too. I appeal to you that when you talk about equal treatment - this is another aspect of this matter -, let there be equal treatment for new and old members alike. If we limit the potential inherent in the competition within the internal market, if we restrict freedom of enterprise, this will damage the entire EU. The social aspect, however, is extremely important for me too. Thank you.
Madam President, in the recent debate on the Lisbon Treaty in Ireland, the issues thrown up by the Laval and Viking cases were centre-stage in many of the debates and contributed to real uncertainty and unease. I have heard many of my colleagues here this morning re-echo these sentiments, and that is why I am pleased with the efforts of Parliament here this morning.
I am also reassured by the words of the Commissioner when he says that the Commission agrees with Parliament that the Posting of Workers Directive needs to be improved and properly transposed.
The view of Parliament is quite clear. In paragraph 33 it reaffirms that fundamental social rights are not subordinate to economic rights in a hierarchy of fundamental freedoms, and later in the report it emphasises that the freedom to provide services does not contradict and is not in any way superior to the fundamental right to strike. These statements are crystal clear and indicate where Parliament stands, and we now look to the Commission to take the baton and run with it.
I started with Lisbon and I will finish with it: ratification of the Charter of Fundamental Rights and the inclusion of the social clause in the Lisbon Treaty would have improved the situation of workers across the EU.
(GA) Madam President, trade unions are losing their rights to negotiate better pay and conditions for their members. Governments are prevented from legislating to improve the lives of workers.
I agree with my colleagues here today, that a binding social progress clause inserted in the EU Treaties is the minimum requirement needed to ensure that this does not happen.
Yet, Mr Andersson's report does not go to the heart of the matter. It could be strengthened by several amendments. The European Court of Justice rules in accordance with the Treaties. As long as the Treaties allow for restrictions on workers' rights and the lowering of pay and conditions, the Court of Justice cannot rule otherwise.
(IT) Madam President, ladies and gentlemen, I welcome the Andersson report because it focuses on principles by which the internal market should be governed with regard to the balance between the free movement of services and the inalienable rights of workers.
If in practice the issues will be tackled at national level, here on the other hand we need to intervene to combat the negative social and political effects of the free movement of workers. We must therefore review the Posting of Workers Directive, summarise the social clauses of the Monti and Services Directives and approve the Directive on temporary workers, to whom the same rules should apply as for permanent workers.
Lastly, I support the urgency of taking appropriate measures to combat 'letterbox companies' created to provide services outside of their State of establishment, circumventing the applicable rules on pay and working conditions in the State in which they operate. In conclusion, with a few exceptions, I am in favour of the report.
Madam President, as others have said, the Laval judgment and others did cause some controversy during the Lisbon Treaty debate in Ireland and were used and abused in that regard.
This report deals primarily with the principles of the internal market, but it calls for equal treatment and equal pay for equal work, and that has to be our guiding principle here today. Social dumping is something of huge concern, but could I just suggest that we will have a strange and unique situation in Europe, where countries like Ireland that had an inflow of workers may yet see that situation change? It is in all our interests that our workers, wherever they are in the European Union, have good and equal rights.
Could I also suggest that Europe has a much greater problem staring it in the face: the movement of entire businesses and companies outside the European Union, obviously taking the work and the economics of their business outside our borders, while we simply import the results? That is an issue we have to tackle.
(EL) Madam President, I consider the Andersson report to be a brave move on the part of the European Parliament, because what is at stake is a balance between legal principles and political perceptions which bears directly on the lives not just of the workers, but of all citizens.
It is no accident that the cases which we are debating crystallised the objections both of legal circles- believe me, I am a lawyer and I know - and all the citizens of the European Union who feel that the European Union does not understand them. As we have heard, they were one of the prime reasons why the people of Ireland said 'no' to the Treaty of Lisbon.
And yet, strange but true, it is precisely the Treaty of Lisbon that would most probably be a solution in this case, because it would put the interpretation of the corresponding provisions in a different light. The social clause and the special clauses in the Charter of Fundamental Rights would most probably force the Court to take a different view.
(DA) Madam President, my Danish fellow Member from the Group of the Alliance of Liberals and Democrats for Europe said earlier that the problem we faced following the Waxholm ruling had been solved in Denmark. That is something I have to say is not true. People may think they have solved the problem, but any solution is actually due to a decision by the European Court of Justice. That is precisely the problem, of course: the fact that the issue of whether people are entitled to strike in various Member States is now decided by the European Court of Justice. That is why we should have re-designed the treaty: to have it specifically laid down that such a state of affairs cannot be right. Mr Andersson's report does not specify that, unfortunately. It contains some constructive passages, but has nothing to say about this particular issue. What is also missing from it is a clear requirement that the Posting of Workers Directive should be changed, and I would therefore urge you to vote in favour of those amendments that clarify these matters so that we might obtain a clear policy from the European Parliament.
(DE) Madam President, Commissioner, ladies and gentlemen, allow me to say a few more words on the subject.
Freedom of movement is one of the great achievements of the European Union. We must also make clear, however - and certain countries with lower standards will soon understand this, as their standards will be raised - that freedom of movement must not result in a kind of competition becoming the norm that involves dispensing with the social standards that have evolved. Europe must not stand for the abolition of social and workers' rights that have been long fought for. For this reason, we should make clear that this has never been our policy, and that it is one that should never be implemented.
If a job is done in one country, the same pay should be received for the same work. There must be no class society, with foreign workers working for less money. This is unfair on both sides; and that is why we should make this clear.
- (FR) Madam President, I should like to begin by commending the work of our colleague, Mr Andersson. What exactly does the European Union want, though? A single market abandoned to unbridled competition that quashes collective rights as a whole, or a regulated single market that enables the citizens to carry out decent work throughout Europe?
The messages from the European Court of Justice, often those from the Commission, and at times those from the Council Presidency, are neither clear nor always consistent. A society is only worth, and only survives by, the contract with which it provides itself. Deregulation, the 'every man for himself' approach, leads to even more deregulation and, ultimately, to the explosion of the system.
This is not what we want. Yes, indeed, we want an internal market, but a market that serves to improve the living and working conditions of our fellow citizens. The Treaty of Lisbon sets out a number of principles, including the right to negotiate collective agreements. Let us ensure that this principle is respected by the European Union and by all the Member States.
(PT) Madam President, it is not enough to criticise the unacceptable positions adopted in the rulings of the Court of Justice of the European Communities, which represent a serious attack on the most fundamental rights of workers. We must go much further and comprehensively amend the European Treaties to prevent such situations happening again.
The rejections in the referenda of the so-called European Constitution and the draft Treaty of Lisbon are clear proof of popular discontent with this European Union which devalues workers and fails to respect their dignity. I regret the fact that this report does not reach the same conclusions, although it does criticise the positions adopted in the judgments of the Court of Justice, in defence of workers' rights. However, this is not enough.
Ladies and gentlemen, I would like to thank the rapporteur and yourselves for the debate which has now begun, as it is a debate on an exceptionally sensitive and profound topic. I think that the debate witnessed a whole range of views which might provoke vigorous discussion, as well as a whole range of views expressed in opposition. Apart from anything else this underscores the significance and challenging nature of this debate. I would like to stress a few of the fundamental ideas. To start with, the rulings from the court in Luxembourg has not weakened or attacked fundamental rights. There is simply no truth in this. I would also like to state that the court in Luxembourg, apart from anything else, was the first to declare through its jurisprudence, that the right to strike was a fundamental right. This had never previously been formulated in jurisprudence or in our legal system.
I would also like to respond to the notion often voiced in the debate that the question of posted workers is a matter which divides the old Member States from the new ones. I can report that the country which posts the highest number of workers is the Federal Republic of Germany. The country posting the second highest number of workers is Poland, the third is Belgium and the fourth is Portugal. The idea that posting involves a movement from the East to the West, from the new to the old, is also not correct. Equally incorrect is the idea that posting workers implicitly involves social dumping. I would like to state that it is a basic policy of the Commission to reject and oppose actively any form of dumping, and that includes social dumping. It is also a policy of the Commission to safeguard the social standards that we have achieved and not in any way to undermine them under any circumstances whatsoever.
I would also like to state that in the debate which was opened at the workshop, most of the Member States to which the rulings in the case of Laval, Rüffert applied did not take the view that we should amend the directive. A clear majority of them saw a solution within the framework of applying national law and a number of them are well on their way in this process. I would like to mention Denmark and Luxembourg, and I would also like to state that, according to information I have received from Sweden, a very important decision is due to be taken there within about fifteen days, a decision which has been discussed in great depth and detail by the social partners and the government.
I would also like to state, although this is a detail, that the so-called firms with PO box addresses are not a manifestation of the posting of workers or of freedom of movement. You may find a few hundred examples of these within the framework of the internal market of individual states and it is in my view an open question. Another very significant matter which I would like to stress is that the judgments handed down so far by the court in Luxembourg are responses to an earlier issue. It rests with the national courts to make definitive rulings as this lies within the authority of the national courts.
Ladies and gentlemen, I feel it is absolutely necessary to stress that this is a very fundamental issue. The Commission is following it from the standpoints that we have been talking about and is prepared to take any necessary measures to resolve the situation and to find a corresponding consensus, because to reiterate once again, it has not been clear even in this debate where the dividing line lies. There is much work still to be done but allow me to state and to emphasise that the importance of the social partners in this area is vital.
rapporteur. - (SV) Madam President, I should like to make a few short comments:
There is a difference between the Court's tasks and us as legislators. The Court has had its say. As legislators we must act now if we find that the Court has not interpreted the legislation as we would wish. In the report, we say that we, and the Commission, should take action. We should not exclude amendments to the Posting of Workers Directive, which is something that we also point out. There is no conflict between freedom of movement and good social conditions. Quite the contrary.
A few words about the amendments proposed by the Group of the European People's Party (Christian Democrats) and European Democrats. Unfortunately, they contain numerous contradictions where they seek compromises. On the one hand, they criticise one-sided opinions from the Council and, on the other, they welcome opinions. There are many contradictions in their amendments. I say 'no' to exemptions for certain special countries, because these are European problems that we should solve together. Different labour markets should operate side by side.
We say 'yes' to the new Treaty, as the problems with the judgments occurred under the old Treaty. I am not saying 'no' to measures at national level. Such measures are necessary in Sweden and Germany, for example, but we also need measures at European level.
Finally, I would like to say that it is now up to the Commission to act. If the Commission does not listen to Parliament and in particular to what people in Ireland, Germany, Sweden and other Member States are saying, the European project will suffer greatly. This is one of the most important issues for the citizens of Europe. Freedom of movement - yes, but good social conditions and no social dumping. We must work to achieve this, so Parliament must be listened to.
(Applause)
The debate is closed.
The vote will take place on Wednesday, 21 October 2008.
Written Statements (Rule 142)
in writing. - (DA) Mobility in the European labour market must be increased. There must therefore be more focus on equal treatment and non-discrimination.
It is only right that anyone moving from one country to another for a job should work under the conditions applicable in their new country.
Countries should look at the way they implement the Posting of Workers Directive so that it gives rise to greater clarity.
European solutions are also required, however.
The right to strike must not be subject to the rules governing the internal market.
The Posting of Workers Directive must be adjusted to the original intentions behind it. It needs to be possible for countries to create better conditions for posted workers than the minimum requirements. In that way we shall increase mobility and the equal treatment of employees, as well as collective agreements including the right to take collective industrial action.
in writing. - The Andersson report is a useful contribution to this controversial and highly legally complex debate. In particular, its recommendation that EU countries should properly enforce the Posted Workers Directive, and the demand that the Commission draft legislative proposals to deal with the legal loopholes thrown up by the judgments and prevent any conflicting interpretation of the law, are welcome. We have to ensure that the Posted Workers Directive does not allow social dumping and for collective agreements to be undermined by workers from other EU countries undercutting wages and working conditions in the host country.
We should not blame the Court, which merely clarifies what the law says - after all, the court has also given numerous favourable judgments from a social perspective - rather, we should focus our attention on rectifying the underlying legal situation. The Commission itself stated in April this year that the fundamental right to strike and to join a trade union does not override the right to provide services.
It is vital that this report does not mark the end of the debate. If necessary, we should use our powers to veto the new Commission if they do not include the necessary legislative proposals in their first work programme.
in writing. - (RO) I would like to make a clarification. Workers from the eastern part of the European Union are not engaged in and do not want social dumping. They are not the ones who want to sell themselves cheaply. Unfortunately, the costs of revamping and redeveloping the workforce are comparable in both the east and west. Some costs are even higher in Romania than in other areas, but the bills need to be paid here too.
Responsibility for creating this precarious situation on the labour market and for making working conditions worse in the European Union does not lie with the workers, but with those exerting the maximum pressure possible in order to abolish the existing guarantees under labour law, with a single objective in mind: to maximise profits by any means, including through sacrificing all the values and principles which we regard as the shared benefits gained by Europe's societies.
It is our duty in this case to protect the entitlement of workers from Eastern Europe to enjoy a fundamental right: equal pay for equal work. Socialists and trade-unions, primarily, need to avoid creating a false, artificial division within the group of those who can achieve these rights only if they maintain solidarity. They do not have any other clout apart from solidarity.
in writing. - (ET) Workers' freedom of movement is one of the four freedoms of the internal market. If we wish Europe to become integrated more rapidly, it is essential that we assuage Western European workers' fears of Eastern European workers, without at the same time closing labour markets. Unfortunately, the desire of several Western European trade union organisations to close markets to the new Member States once again will not help unite Europe. This is an economically incompetent path that misinforms workers, creates mistrust and is not in the spirit of international solidarity.
The movement of labour is one solution with which to overcome labour shortages in certain sectors. There are areas where bus drivers are in great demand and areas where there is a shortage of qualified doctors. Such movement must not be stopped.
Since equal treatment is one of the fundamental principles of the European Union the free movement of workers should take place on equal terms. The widespread principle that foreign workers are paid less than the citizens of the host country is not in accordance with that principle. I agree with the principle highlighted in the report - equal treatment and equal pay for equal work.
In sending workers within the European Union it is necessary that at least the minimum wage be guaranteed.
The mechanisms for the protection of workers differ historically from one part of Europe to another. It is, however, time that we also change practices in this area. If workers now only defend their national distinctiveness they have voluntarily surrendered. It is very difficult to explain the impossibility of change to people from new Member States, considering that Estonia, for instance, was able to implement the entire acquis communautaire in less than six years. The protection of workers is a sufficiently noble objective, and we should make an effort to achieve consensus.
in writing. - (ET) The spontaneous report under discussion is unbalanced and has protectionist leanings. No one questions the right to strike, but this must not be allowed to go so far as to endanger the competitiveness of the service providers.
Today we have discussed specific rulings of the European Court of Justice, in particular the Laval, Rüffert and Viking Line cases. I would like to draw attention to the fact that none of the above-mentioned judgments involve the content of any collective agreements that could be signed in Member States or the right to conclude such agreements. The right to take collective measures belongs to the scope of regulation of the Treaty Establishing the European Community, and must therefore be justified by significant public interest and be proportional.